It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby reversed on the authority of Industrial Commission v. Dell, Exrx., ante, 389. And coming now to render the judgment that the court *614of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, affirmed.

Judgment of the court of appeals reversed and that of common pleas affirmed.

Marshall, C. J., Johnson, Wanamaker, Jones and Matthias, JJ., concur.
Robinson, J., took no part in the consideration or decision of the case.